Citation Nr: 1745032	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling for right shoulder strain with DJD. 

2.  Entitlement to a rating in excess of 20 percent disabling for left shoulder strain with degenerative joint disease (DJD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

A November 2016 rating decision granted, in pertinent part, entitlement to service connection for bilateral patellofemoral arthrosis.  The RO's grant of service connection for this issue constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The Veteran has also perfected an appeal with regard to the issue of whether recoupment of Voluntary Separation Pay issued under Title 10, Chapter 59, Section 1175(h)(4) is valid.  The record shows, however, that the RO did not yet certify this issue to the Board, and that this matter is the subject of ongoing VA development.  Specifically, in a statement dated in September 2017 (prior to certification of the appeal to the Board), the Veteran, through his representative, requested a hearing on this issue, and the record shows that the RO is undertaking action on that request.  In light of the pending development, this issue will not be addressed in this decision, but will be the subject of a later Board decision.


FINDINGS OF FACT

1.  The Veteran's right shoulder is his dominant shoulder.

2.  During the period on appeal, the Veteran has experienced limited range of motion in the right shoulder with flexion limited to 80 degrees, at worst, which is akin to limitation of motion at shoulder level. 

3.  During the period on appeal, the Veteran has experienced painful motion in the left shoulder, resulting in decreased range of motion (at shoulder level) and decreased strength.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent disabling for right shoulder strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for an increased rating in excess of 20 percent disabling for left shoulder strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in September 2010, March 2011 and July 2016.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  






II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  That pain, however, must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  

The Veteran's right and left shoulder disorders are currently rated as 20 percent disabling each under Diagnostic Code (DC) 5201.  Under DC 5201 limitation of motion of the major and/or minor extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and a 30 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

      Factual Background

The relevant evidence of record consists of the Veteran's VA and private treatment records, including VA examinations conducted in November 2010 and October 2016 and lay statements by the Veteran and other sources.

In a statement dated in early-November 2011, the Veteran indicated experiencing constant pain and discomfort in his shoulders, bilaterally (more on the right side), that disrupts his ability to sleep at night.  He further reported an "incessant grinding and impingement."  The Veteran explained that his intense shoulder pain is usually precipitated by lifting.  The Veteran relayed information from his private physician indicating that his shoulder disability will get progressively worse and that surgery is imminent.

The report of the November 2010 VA orthopedic examination reflects, in pertinent part, the Veteran's reports of "constant aching" in his shoulders, bilaterally, with more grinding on the right side than the left side that disrupts his ability to sleep.  He described the grinding as annoying.  The Veteran reported an inability to raise his arms above his head.  He reported taking medication, i.e., Naprosyn, twice-a-day to alleviate the pain.  The Veteran further reported that the pain is difficult to tolerate with exertion, i.e., exercising.  The Veteran described experiencing sensations of impingement and associated sharp pain that "grabs you."  

Physical examination revealed no evidence of ankylosis, crepitus, deformity, or tenderness, bilaterally.  Range of motion (ROM) testing measured flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees, bilaterally.  The examiner noted there was no objective evidence of pain with active motion.  Similar findings were noted after repetitive-use testing.  There was no recurrent shoulder dislocation of subluxation.  The examiner diagnosed the Veteran with DJD of the left shoulder and DJD of the right shoulder status post superior labral tear from anterior to posterior (SLAP) repair.  

Private treatment records collectively reflect continued complaints of and treatment for bilateral shoulder pain and discomfort.  For instance, a record dated in December 2011 reflects the Veteran presented with ongoing stiffness and pain.  At that time, physical examination revealed full ROM bilaterally with some mechanical symptoms, i.e., clicking.  Muscle strength was noted as good, bilaterally.  A physician's statement dated in May 2013 reflects, in pertinent part, a history of bilateral shoulder pain, especially on the ride side, resulting in limited ROM (described as 70 percent) and strength (described as 3 out of 5).  No ROM measurements were provided at that time.  The physician indicated that the Veteran's disability-namely the severity of associated symptomatology-will likely increase over time.  

The report of the October 2016 VA orthopedic examination reflects, in pertinent part, the Veteran's reports of being "unable to raise arms above shoulder level," lift weights, or throw a ball.  The Veteran described flare-ups of the shoulder as periods of "increased pain and decreased ROM."  

Physical examination revealed no evidence of ankylosis, atrophy, deformity, or dislocation, bilaterally.  The examiner did note moderate tenderness on palpation of the acromioclavicular (AC) joint and crepitus, bilaterally.  ROM testing measured flexion of the right shoulder to 90 degrees, abduction to 80 degrees, external rotation to 45 degrees, and internal rotation to 60 degrees with pain, respectively.  ROM testing measured flexion and abduction of the left shoulder to 180 degrees, external rotation to 45 degrees, and internal rotation to 60 degrees.  Similar findings were noted after repetitive-use testing.  The examiner indicated that these ROM measurements account for any additional functional impairment due to pain, weakness, fatigability, or lack of endurance.  The examiner opined, however, that ROM of the right shoulder during flare-ups can be described as flexion to 80 degrees and abduction to 70 degrees; flexion and abduction of the left shoulder during flare-ups remained unaffected.  The examiner noted a reduction in muscle strength rated as 3 out of 5, i.e., active movement against gravity.  A history of mechanical symptoms such as clicking and catching, bilaterally, was noted.  There were no impairments of the humerus or other pertinent physical findings.  The examiner diagnosed the Veteran with bilateral shoulder strain, and right shoulder labral tear, SLAP and Glenohumeral joint osteoarthritis.  The examiner also diagnosed bilateral AC joint separation and bilateral DJD.

      Analysis

Based on a review of the evidence, the Board finds that an increased disability rating in excess of 20 percent for the Veteran's service-connected right and left shoulder disorders is not warranted because the Veteran does not satisfy criteria for a higher rating under the applicable DC. 

In making this finding, the Board accords significant probative weight to the VA examinations provided in November 2010 and October 2016.  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  It is significant to note, that the available medical evidence includes evaluations on ROM that have been relatively consistent over the course of the appeal and that the shoulder is not a weight bearing joint for which additional evaluations are required.  Furthermore, there is no evidence suggesting that the Veteran's passive ROM would reveal any more restricted ROM which would allow for the assignment of a higher rating, nor has the Veteran alleged any difference in his passive ROM from the recorded active ROM.  The Board therefore finds that remanding this issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

As previously mentioned, the Veteran's right and left shoulder disorders are currently rated as 20 percent disabling under DC 5201.  Under DC 5201 a next-higher 30 percent rating for the major extremity is warranted where evidence shows limitation of motion midway between the side and shoulder level.  Likewise, a next-higher 30 percent rating for the minor extremity is warranted where evidence shows limitation of motion to 25 degrees from the side.  No higher evaluations are possible under DC 5010 (arthritis) which is, generally, evaluated based upon limitation of motion of the joint and evaluation under the criteria of DC 5201 is most appropriate in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board first points out that the record reflects, and the Veteran does not dispute, that his right shoulder is his dominant shoulder.

Here, the November 2010 VA examination noted the Veteran's statements regarding an inability to raise his arms above his head.  ROM testing measured flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation to 90 degrees, bilaterally.  There was no evidence of ankylosis, crepitus, deformity, or tenderness, bilaterally.  There was no recurrent shoulder dislocation of subluxation.  The examiner diagnosed the Veteran with DJD of the left shoulder and DJD of the right shoulder status post SLAP repair.  Similar findings were noted on private treatment records dated in December 2011.  

The October 2016 VA examination noted the Veteran's reports of being "unable to raise arms above shoulder level," lift weights, or throw a ball.  ROM testing measured flexion of the right shoulder to 90 degrees, abduction to 80 degrees, external rotation to 45 degrees, and internal rotation to 60 degrees with pain, respectively.  ROM testing measured flexion and abduction of the left shoulder to 180 degrees, external rotation to 45 degrees, and internal rotation to 60 degrees.  Similar findings were noted after repetitive-use testing.  The examiner indicated that these ROM measurements account for any additional functional impairment due to pain, weakness, fatigability, or lack of endurance.  The examiner opined, however, that ROM of the right shoulder during flare-ups can be described as flexion to 80 degrees and abduction to 70 degrees; flexion and abduction of the left shoulder during flare-ups remained unaffected.  The examiner noted a reduction in muscle strength rated as 3 out of 5, i.e., active movement against gravity.

The Board has considered the May 2013 physician's statement and finds it is less probative than the VA examinations of record, particularly as the VA examinations provide ROM measurements rather than ambiguous statements of limited ROM.  

With respect to the right shoulder, the evidence of record demonstrates that during the entirety of the appeal period, the Veteran has experienced limited range of motion in the right shoulder with flexion limited to 80 degrees, at worst, which is akin to limitation of motion at shoulder level.  The Board has also considered the applicability of 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 204.  However, as the Veteran's 20 percent rating is the minimally compensable rating under the applicable DC, the Board notes that § 4.59 does not provide a basis for a higher disability rating for the Veteran's right shoulder disability.

With respect to the left shoulder, the evidence of record demonstrated that during the entirety of the appeal period, the Veteran has experienced painful motion resulting in decreased range of motion and decreased strength.  Specifically, the Veteran has reported an inability to raise his arm above his shoulder.  Moreover, the October 2016 examiner noted a reduction in muscle strength rated as 3 out of 5.  The Board notes that § 4.59, in conjunction with the Veteran's lay statements, is the primary basis for his minimally compensable 20 percent rating for his left shoulder.  There is no evidence demonstrating that a rating in excess of 20 percent is warranted.

Additionally, the Board notes that other diagnostic codes for rating shoulder disability (5200, 5202, and 5203) are not for consideration because the pathology required by such codes (ankylosis of the scapulohumeral articulation; flail shoulder; false flail joint; fibrous union of the humerus; recurrent dislocation of the humerus at the scapulohumeral joint; malunion of the humerus; or impairment of the clavicle or scapula ankylosis) is not shown.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his service-connected bilateral shoulder disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 20 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.






ORDER

Entitlement to a rating in excess of 20 percent disabling for right shoulder strain with DJD is denied.

Entitlement to a rating in excess of 20 percent disabling for left shoulder strain with DJD is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


